DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Claim Rejections 
Res Judicata
The following is a quotation of the appropriate paragraphs of MPEP § 706.03(w) that form the basis for the rejections under this section made in this Office Action.
Res judicata may constitute a proper ground for rejection. However, res judicata rejections should be applied only when the earlier decision was a decision of the Patent Trial and Appeal Board (or its predecessor Board) or any one of the reviewing courts and when there is no opportunity for further court review of the earlier decision.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The timely filing of a second application copending with an earlier application does not preclude the use of res judicata as a ground of rejection for the second application claims.  A patent owner or applicant is precluded from seeking a claim that is not patentably distinct from a claim that was finally refused or canceled during an administrative trial. Similarly, a patent owner is precluded from seeking an amendment of a specification or drawing that was denied entry during a trial if the application or patent for which the amendment is sought has the same written description as the patent or application that was the subject of the administrative trial. See 37 CFR 42.73(d)(3).
See also 37 CFR 42.73(a) A judgment, except in the case of a termination, disposes of all issues that were, or by motion reasonably could have been, raised and decided.
The following rejection on res judicata is made also on the basis of the decision in the Patent Trial and Appeal Board (PTAB) Ex parte Ronald S. Henderson (Appeal 2017-010377, Application 14/152,579)(hereafter Appeal 2017-010377).  The same grounds of rejection which was relied upon in the earlier PTAB decision (Appeal 2017-010377) would again be applicable.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In the following claims, a rejection on the ground of res judicata can be sustained where it was based on a prior adjudication, against the inventor on the same claim, a patentably nondistinct claim, or a claim involving the same issue.  Additionally, a judgment, except in the case of a termination, disposes of all issues that were, or by motion reasonably could have been, raised and decided.
Claims 1-18 of the instant application are rejected on res judicata grounds based on the Patent Trial and Appeal Board Ex parte Ronald S. Henderson (Appeal 2017-010377, Application 14/152,579)(hereafter Appeal 2017-010377).  Claims 1-18 of the instant application are not patentably distinct and involve the same issue, which reasonably could have been raised and decided by the PTAB in (Appeal 2017-010377, Application 14/152,579)(hereafter Appeal 2017-010377) affirming the rejection of claims 1, 3, 4, 9-12, and 14-24 under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter in the Final Office Action, dated 7/28/2016 incorporated herein by reference.  
PTAB in Ex parte Ronald S. Henderson                              Current Application 17/126,287
(Appeal 2017-010377)				         
1. A method comprising storing in a database of a computer information pertaining to subscriptions of subscribers that have signed up to have the names of the subscribers displayed on a scrolling fan ticker during a sports broadcast, and providing to a television network a list of the names of the subscribers that are to be displayed on the scrolling fan ticker during the sports broadcast, populating the database with information received from a sports organization pertaining to season ticket holders and offering the subscriptions only to the season ticket holders, contacting the season ticket holders to offer subscriptions, wherein contacting the season ticket holders to offer subscriptions comprises at least one of the following: e-mailing at least some of the season ticket holders, text messaging at least some of the season ticket holders, calling at least some of the season ticket holders using a telephone, and mailing literature to at least some of the season ticket holders, hosting a website that is used by subscribers to establish their subscriptions, and providing on the website selectable fields for a plurality of sports organizations that are used by subscribers to establish their subscriptions.

3. (Currently amended) The method of claim 1, wherein the sports organization comprises at least one of the following: a sports league, a sports association, or a sports team.

4. (Currently amended) The method of claim 1 further comprising charging each of the subscribers for their subscriptions, paying the sports organization for the information pertaining to season ticket holders, and paying the television network to broadcast the list of names of the subscribers on the scrolling fan ticker.

10. (Currently amended)  A method comprising storing in a database of a computer information pertaining to subscriptions of subscribers that have signed un to have the names of the subscribers displayed on a scrolling fan ticker during a sports broadcast, and providing to a television network a list of the names of the subscribers that are to be displayed on the scrolling fan ticker during the sports broadcast, wherein the subscriptions include a general subscription offered at a first amount and a premium subscription offered at a second amount, wherein the second amount is larger than the first amount, wherein the premium subscriptions are available for purchase by celebrities or fraternal organizations, and wherein the premium subscriptions occupy a larger area on the scrolling fan ticker than is occupied by each of the general subscriptions.

11. (Original) The method of claim 10, further comprising storing in the database an electronic flag to indicate that an associated subscription is a celebrity subscription.

12. (Original) The method of claim 11, wherein the flag is provided to the television network along with the name of the celebrity so that the television network is able to use the flag to create the larger area on the scrolling fan ticker in which the associated celebrities' name appears.

14. (Currently amended) The method of claim 10, further comprising storing in the database an electronic flag to indicate that an associated subscription is a fraternal organization subscription.

15. (Original) The method of claim 14, wherein the flag is provided to the television network along with the name of the fraternal organization so that the television network is able to use the flag to create the larger area on the scrolling fan ticker in which the associated fraternal organization's name appears.

16. (Original) The method of claim 1, wherein providing to the television network the list of the names of the subscribers that are to be displayed on the scrolling fan ticker during the sports broadcast comprises providing a first list of subscribers to be displayed on a first scrolling fan ticker associated with a first team of a sporting contest and comprising a second list of subscribers to be displayed on a second scrolling fan ticker associated with a second team of the sporting contest.

17. (Currently amended) The method of claim wherein the first and second lists of subscribers are provided to the television network in an electronic spread sheet with the first list being associated with a first tab of the spread sheet and the second list being associated with a second tab of the spread sheet.

18. (Original) The method of claim 1, wherein providing to the television network the list of the names of the subscribers that are to be displayed on the scrolling fan ticker during the sports broadcast comprises providing to the television network an electronic spread sheet with a plurality of tabs, each tab of the plurality of tabs of the spread sheet being selected to obtain the list of subscribers associated with a particular sports team of a sports league.

19. (Original) The method of claim 1, wherein the storing and the providing are performed by a governing entity of a sports league.

20. (Original) The method of claim 1, wherein the subscriptions are limited in number and further comprising auctioning the subscriptions based on bid amounts.

21. (Original) The method of claim 1, further comprising providing to at least one subscriber a still image showing the name of the subscriber as broadcast by the television network on the scrolling fan ticker during the sports broadcast.

22. (Original) The method of claim 22, wherein providing to at least one subscriber the still image comprises e-mailing the still image to the at least one subscriber.

23. (Original) The method of claim 22, wherein providing to at least one subscriber the still image comprises mailing a framed or mounted image that has been purchased by the at least one subscriber.

24. (New) A method comprising storing in a database of a computer information pertaining to subscriptions of subscribers that have signed up to have the names of the subscribers displayed on a scrolling fan ticker during a sports broadcast, and providing to a television network a list of the names of the subscribers that are to be displayed on the scrolling fan ticker during the sports broadcast, wherein the subscriptions include a general public subscription offered at a first amount and a premium subscription offered at a second amount, wherein the second amount is larger than the first amount, wherein the premium subscriptions occupy a larger area on the scrolling fan ticker, populating the database with information received from a sports organization pertaining to season ticket holders and offering the subscriptions to the season ticket holders, contacting the season ticket holders to offer subscriptions, wherein contacting the season ticket holders to offer subscriptions comprises at least one of the following: e-mailing at least some of the season ticket holders, text messaging at least some of the season ticket holders, calling at least some of the season ticket holders using a telephone, and mailing literature to at least some of the season ticket holders, hosting a website that is used by subscribers to establish their subscriptions, and providing to at least one subscriber a still image showing the name of the subscriber as broadcast by the television network on the scrolling fan ticker during the sports broadcast, wherein providing to at least one subscriber the still image comprises e-mailing the still image to the at least one subscriber or mailing a framed or mounted image that has been purchased by the at least one subscriber.
 

1. A method comprising storing in a database of a computer information pertaining to subscriptions of subscribers that have signed up to have the names of the subscribers displayed on a scrolling fan ticker during a sports broadcast, providing to a television network a list of the names of the subscribers that are to be displayed on the scrolling fan ticker during the sports broadcast, populating the database with information received from a sports organization pertaining to season ticket holders and offering the subscriptions only to the season ticket holders, contacting the season ticket holders to offer subscriptions, wherein contacting the season ticket holders to offer subscriptions comprises at least one of the following: e-mailing at least some of the season ticket holders, text messaging at least some of the season ticket holders, calling at least some of the season ticket holders using a telephone, and mailing literature to at least some of the season ticket holders, hosting a website that is used by subscribers to establish their subscriptions, and providing on the website selectable fields for a plurality of sports organizations that are used by subscribers to establish their subscriptions.

2. The method of claim 1, wherein the sports organization comprises at least one of the following: a sports league, a sports association, or a sports team.

3. The method of claim 1, further comprising charging each of the subscribers for their subscriptions, paying the sports organization for the information pertaining to season ticket holders, and paying the television network to broadcast the list of names of the subscribers on the scrolling fan ticker.

4. The method of claim 1, further comprising charging each of the subscribers for their subscriptions and paying the television network to broadcast the list of names of the subscribers on the scrolling fan ticker.

5. The method of claim 1, wherein providing to the television network the list of the names of the subscribers that are to be displayed on the scrolling fan ticker during the sports broadcast comprises providing a first list of subscribers to be displayed on a first scrolling fan ticker associated with a first team of a sporting contest and comprising a second list of subscribers to be displayed on a second scrolling fan ticker associated with a second team of the sporting contest.

6. The method of claim 5, wherein the first and second lists of subscribers are provided to the television network in an electronic spread sheet with the first list being associated with a first tab of the spread sheet and the second list being associated with a second tab of the spread sheet.

7. The method of claim 1, wherein providing to the television network the list of the names of the subscribers that are to be displayed on the scrolling fan ticker during the sports broadcast comprises providing to the television network an electronic spread sheet with a plurality of tabs, each tab of the plurality of tabs of the spread sheet being selected to obtain the list of subscribers associated with a particular sports team of a sports league.

8. The method of claim 1, wherein the storing and the providing are performed by a governing entity of a sports league.

9. The method of claim 1, wherein the subscriptions are limited in number and further comprising auctioning the subscriptions based on bid amounts.

10. (Original) The method of claim 1, further comprising providing to at least one subscriber a still image showing the name of the subscriber as broadcast by the television network on the scrolling fan ticker during the sports broadcast.

11. The method of claim 10, wherein providing to at least one subscriber the still image comprises e-mailing the still image to the at least one subscriber.

12. The method of claim 10, wherein providing to at least one subscriber the still image comprises mailing a framed or mounted image that has been purchased by the at least one subscriber.

13. A method comprising storing in a database of a computer information pertaining to subscriptions of subscribers that have signed up to have the names of the subscribers displayed on a scrolling fan ticker during a sports broadcast, and providing to a television network a list of the names of the subscribers that are to be displayed on the scrolling fan ticker during the sports broadcast, wherein the subscriptions include a general subscription offered at a first amount and a premium subscription offered at a second amount, wherein the second amount is larger than the first amount, wherein the premium subscriptions are available for purchase by celebrities or fraternal organizations, and wherein the premium subscriptions each occupy a larger area on the scrolling fan ticker than is occupied by each of the general subscriptions.
14. The method of claim 13, further comprising storing in the database an electronic flag to indicate that an associated subscription is a celebrity subscription.
15. The method of claim 14, wherein the flag is provided to the television network along with the name of the celebrity so that the television network is able to use the flag to create the larger area on the scrolling fan ticker in which the associated celebrities' name appears.
16. The method of claim 13, further comprising storing in the database an electronic flag to indicate that an associated subscription is a fraternal organization subscription,
17. The method of claim 16, wherein the flag is provided to the television network along with the name of the fraternal organization so that the television network is able to use the flag to create the larger area on the scrolling fan ticker in which the associated fraternal organization's name appears.
18. A method comprising storing in a database of a computer information pertaining to subscriptions of subscribers that have signed up to have the names of the subscribers displayed on a scrolling fan ticker during a sports broadcast, and providing to a television network a list of the names of the subscribers that are to be displayed on the scrolling fan ticker during the sports broadcast, wherein the subscriptions include a general public subscription offered at a first amount and a premium subscription offered at a second amount, wherein the second amount is larger than the first amount, wherein the premium subscriptions occupy a larger area on the scrolling fan ticker, populating the database with information received from a sports organization pertaining to season ticket holders and offering the subscriptions to the season ticket holders, contacting the season ticket holders to offer subscriptions, wherein contacting the season ticket holders to offer subscriptions comprises at least one of the following: e-mailing at least some of the season ticket holders, text messaging at least some of the season ticket holders, calling at least some of the season ticket holders using a telephone, and mailing literature to at least some of the season ticket holders, hosting a website that is used by subscribers to establish their subscriptions, and providing to at least one subscriber a still image showing the name of the subscriber as broadcast by the television network on the scrolling fan ticker during the sports broadcast, wherein providing to at least one subscriber the still image comprises e- mailing the still image to the at least one subscriber or mailing a framed or mounted image that has been purchased by the at least one subscriber.



Prior art made of record: 
1). AB Staff, OPERATIONS PROGRAMMING, Sponsor-Supported Video Boards Make Impact at High School Level, July 12, 2012, Athletic Business found at https://www.athleticbusiness.com/operations/programming/article/15142677/sponsor-supported-video-boards-make-impact-at-high-school-level, pgs. 1-14.
2)Davidson Athletics, Sponsorship Opportunities, MMSponsorBooklet2011.pdf, Davidson College Athletics found at https://static.davidsonwildcats.com/custompages/gen/2012/MMSponsorBooklet2011.pdf, pgs. 1-30.
The non-patent references discussed above are publications that demonstrate the well-understood, routine, and/or conventional nature of recited elements relating to the abstract idea recited in the applicant’s claims including marketing subscriptions for subscribers to sign up to have the names of the subscribers displayed on a scrolling fan ticker during a sports broadcast and providing sponsorship opportunities to season ticket holders. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950. The examiner can normally be reached generally Monday to Friday 10am-6pm (with alternative Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-270-3950. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421